Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Per Larsen Reg. No. 61,494 on 03/18/21

Proposed Claim Amendments
1.	(Currently Amended) A method for wireless communication at a base station, comprising:
determining a first traffic-to-pilot power ratio (TPR) between a base layer of a signal  and a reference signal  and a second TPR between an enhancement layer of the signal  and the reference signal, the enhancement layer being modulated on at least partially overlapping resource blocks of the signal along with the base layer ; and
transmitting signaling to one or more user equipments (UEs) indicating the first TPR and second TPR, wherein the signaling provides two or more pairs of TPR values to the one or more UEs, each pair of TPR values including an associated first TPR value and second TPR value.

determining one or more transmission strategy categories for transmission between the base station and the one or more UEs; 
determining one or more pairs of TPR values for each transmission strategy category, each pair of TPR values of the one or more pairs of TPR values comprising an associated first TPR value for a respective base layer and an associated second TPR value for a respective enhancement layer; and
transmitting one or more reference signals according to the one or more pairs of TPR values.
3.	(Original) The method of claim 2, further comprising:
transmitting signaling that provides the one or more pairs of TPR values and a transmission strategy category associated with each of the one or more pairs of TPR values.
4.	(Canceled)
5.	(Original) The method of claim 2, wherein the transmission strategy category is determined based on spatial layer sharing of a transmission strategy, and wherein a first pair of TPR values is associated with a transmission strategy that uses spatial layer sharing and a second pair of TPR values is associated with a transmission strategy that does not use spatial layer sharing.
6.	(Previously Presented) The method of claim 1, wherein the reference signal is one or more of a cell-specific reference signal (CRS) or a channel state information reference signal (CSI-RS).
7.	(Original) The method of claim 1, wherein the signaling indicating the first TPR and second TPR comprises information contained in a physical downlink control channel (PDCCH), and wherein the information contained in the PDCCH comprises one or more of precoding matrix information, spatial layer sharing information, TPR information, or interference cancellation information.

9.	(Canceled) 
10.	(Currently Amended) The method of claim [[9]] 7, wherein the TPR information comprises an indication of which of the two or more pairs of TPR values are to be selected for the first TPR and the second TPR.
11.	(Original) The method of claim 1, further comprising:
transmitting a demodulation reference signal (DM-RS) of a data transmission over a non-orthogonal channel, the DM-RS for demodulating the data transmission based at least in part on a TPR value for the DM-RS.
12.	(Original) The method of claim 11, wherein the TPR value for the DM-RS is a sum of the first TPR and the second TPR.
13.	(Original) The method of claim 11, wherein the TPR value for the DM-RS is independent of one or more of the first TPR or the second TPR.
14.	(Previously Presented) The method of claim 11, wherein the DM-RS is associated with one of a plurality of antenna ports of the non-orthogonal channel, the one of the plurality of antenna ports for estimating channel quality based on whether the one or more UEs is to receive the base layer or the enhancement layer.
15.	(Previously Presented) The method of claim 14, wherein a transmit power for data transmissions  on the base layer or on the enhancement layer corresponds to a DM-RS power of the respective base layer or enhancement layer.
16.	(Currently Amended) An apparatus for wireless communication at a base station, comprising:
a processor; and

determine a first traffic-to-pilot power ratio (TPR) between a base layer of a signal and a reference signal  and a second TPR between an enhancement layer of the signal and the reference signal, the enhancement layer being modulated on at least partially overlapping resource blocks of the signal along with the base layer ; and
transmit signaling to one or more user equipments (UEs) indicating the first TPR and second TPR, wherein the signaling provides two or more pairs of TPR values to the one or more UEs, each pair of TPR values including an associated first TPR value and second TPR value.
17.	(Currently Amended) The apparatus of claim 16, wherein the processor and the memory are further configured to:
determine one or more transmission strategy categories for transmission between the base station and the one or more UEs; 
determine one or more pairs of TPR values for each transmission strategy category, each pair of TPR values of the one or more pairs of TPR values comprising an associated first TPR value for a respective base layer and an associated second TPR value for a respective enhancement layer; and
transmit one or more reference signals according to the one or more pairs of TPR values. 
18.	(Original) The apparatus of claim 17, wherein the processor and the memory are further configured to:
transmit signaling that provides the one or more pairs of TPR values and a transmission strategy category associated with each of the one or more pairs of TPR values.
19.	(Canceled)
20.	(Original) The apparatus of claim 17, wherein the transmission strategy category is determined based on spatial layer sharing of a transmission strategy, and wherein a first pair of TPR values is associated with a transmission strategy that uses spatial layer sharing 
21.	(Previously Presented) The apparatus of claim 16, wherein the reference signal is one or more of a cell-specific reference signal (CRS) or a channel state information reference signal (CSI-RS).
22.	(Original) The apparatus of claim 16, wherein the signaling indicating the first TPR and second TPR comprises information contained in a physical downlink control channel (PDCCH), and wherein the information contained in the PDCCH comprises one or more of precoding matrix information, spatial layer sharing information, TPR information, or interference cancellation information.
23.	(Original) The apparatus of claim 22, wherein the interference cancellation information comprises an interference cancellation flag, and wherein a first pair of TPR values are to be used for the first TPR and the second TPR when the interference cancellation flag is set, and a second pair of TPR values are to be used for the first TPR and the second TPR when the interference cancellation flag is cleared.
24.	(Canceled) 
25.	(Currently Amended) The apparatus of claim [[24]] 22, wherein the TPR information comprises an indication of which of the two or more pairs of TPR values are to be selected for the first TPR and the second TPR.
26.	(Original) The apparatus of claim 16, wherein the processor and the memory are further configured to:
transmit a demodulation reference signal (DM-RS) of a data transmission over a non-orthogonal channel, the DM-RS for demodulating the data transmission based at least in part on a TPR value for the DM-RS.
27.	(Original) The apparatus of claim 26, wherein the TPR value for the DM-RS is a sum of the first TPR and the second TPR.

29.	(Currently Amended) A non-transitory computer readable medium storing code for wireless communications, the code comprising instructions executable to:
determine a first traffic-to-pilot power ratio (TPR) between a base layer of a signal and a reference signal  and a second TPR between an enhancement layer of the signal and the reference signal, the enhancement layer being modulated on at least partially overlapping resource blocks of the signal along with the base layer ; and
transmit signaling to one or more user equipments (UEs) indicating the first TPR and second TPR, wherein the signaling provides two or more pairs of TPR values to the one or more UEs, each pair of TPR values including an associated first TPR value and second TPR value.
30.	(Currently Amended) An apparatus for wireless communication, comprising:
means for determining a first traffic-to-pilot power ratio (TPR) between a base layer of a signal and a reference signal  and a second TPR between an enhancement layer of the signal and the reference signal, the enhancement layer being modulated on at least partially overlapping resource blocks of the signal along with the base layer ; and
means for transmitting signaling to one or more user equipments (UEs) indicating the first TPR and second TPR, wherein the signaling provides two or more pairs of TPR values to the one or more UEs, each pair of TPR values including an associated first TPR value and second TPR value.
31.	(Canceled) 
32.	(Currently Amended) The method of claim [[31]] 1, wherein the signaling comprises an indication of which of the two or more pairs of TPR values are to be selected for the first TPR and the second TPR.  

Claims 1-3, 5-8, 10-18, 20-23, 25-30, 32 are allowed.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415